Citation Nr: 0843370	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-18 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Evaluation of bilateral testicular atrophy with 
epididymitis, currently rated 20 percent disabling.

2.  Evaluation of left ulnar neuropathy, previously claimed 
as thoracic outlet syndrome of the chest and upper extremity, 
currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in January 2008.  A 
transcript of his hearing has been associated with the 
record.

The veteran's claims were previously before the Board and 
remanded in April 2008.


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular 
evaluation for bilateral testicular atrophy with 
epididymitis.

2.  The veteran's left ulnar neuropathy is productive of mild 
incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bilateral testicular atrophy with epididymitis are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.115b, Diagnostic Code 7523 (2008).

2.  The criteria for a 10 percent evaluation for left ulnar 
neuropathy are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 8516, 
8613 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in January 2004 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The letter outlined VA's responsibilities with respect to 
obtaining evidence on the veteran's behalf.

A letter dated in December 2006 told the veteran that in 
order to substantiate his claims for increased ratings, he 
needed to submit evidence that showed his service-connected 
claims had increased in severity.  He was provided with 
examples of what kind of evidence would help substantiate his 
claims.  That letter also contained notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the claim was subsequently 
readjudicated by the RO in the July 2008 supplemental 
statement of the case, which was prior to the transfer and 
certification of the case to the Board.  The Board finds that 
the content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  For the foregoing reasons, 
it is not prejudicial to the veteran for the Board to decide 
this appeal.


Applicable Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board must determine whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claims, in which case, they must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claims.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are warranted 
for the veteran's service-connected disabilities.  However, 
as will be shown below, the disabilities have not 
significantly changed and uniform evaluations are warranted.


Bilateral Testicular Atrophy

It is important to note that when the appeal started, the 
veteran was in receipt of a noncompensable evaluation.  The 
remand by the Board directly resulted in the award of a 20 
percent evaluation, and the award of special monthly 
compensation.  To the extent that the veteran argued that he 
was more severely disabled than evaluated, he was correct.  
The issue before the Board is whether a higher evaluation 
should be assigned.

38 C.F.R. § 4.115b, Diagnostic Code 7523 (2008) provides that 
complete atrophy of both testis is rated 20 percent 
disabling.  This is the maximum rating provided for under 
this code.

All evidence in the claims file indicates the veteran was 
shown to have atrophy of the bilateral testicles.  VA 
examination reports dated in January 2007 and July 2008 show 
the veteran demonstrated atrophy of both testicles.  As such, 
the veteran has been assigned the appropriate disability 
evaluation of 20 percent under Diagnostic Code 7523.  This is 
the maximum schedular rating for this Diagnostic Code.  There 
are no other Diagnostic Codes that are applicable to the 
veteran's disability.  The Board notes that the veteran was 
awarded entitlement to special monthly compensation for loss 
of use of a creative organ in a July 2008 rating decision.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, the Board notes that 
the medical evidence fails to show and the veteran has not 
asserted that he required frequent periods of hospitalization 
for his bilateral testicular atrophy.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  The veteran 
specifically told the February 2004 VA examiner that his 
bilateral testicular disability resulted in no time lost from 
his employment.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Thoracic Outlet Syndrome

In February 2004, the veteran underwent VA examination.  He 
described numbness in his left arm.  The examiner noted that 
this was associated with a chest pain episode.  A cardiac 
examination revealed normal findings with no evidence of 
cardiac disease.  On examination, the upper extremities had 
normal sensory and motor strength.  The veteran was right-
handed.

A December 2004 private record shows the veteran complained 
of left arm numbness with exertion.  Several possible 
assessments were given for the veteran's complaints, 
including thoracic outlet syndrome.

A January 2005 private record documents the veteran's 
complaints of left arm numbness with running or walking 
uphill.  Following examination, the assessment was that he 
appeared to have some form of thoracic outlet syndrome.

A July 2005 private medical record shows the veteran 
continued to complain of left arm numbness with exertion.  
The physician indicated that his symptoms may be indicative 
of a mild ulnar neuropathy at the elbow that is only 
irritated with the activities he has described.

In July 2005, the veteran underwent a private nerve 
conduction study.  The interpretation was that this was an 
abnormal study.  There was electrophysiologic evidence of 
left ulnar neuropathy at the elbow.  It appeared to be mostly 
demyelinative with little axonal loss.

In January 2008, the veteran testified before the 
undersigned.  He indicated that his left arm went numb with 
mild exertion.  He had persistent numbness with activity.  
Physical therapy provided no change.

In July 2008, the veteran underwent VA examination.  He had 
numbness and discomfort in the left shoulder region going 
down to the left upper extremity with numbness on the outer 
aspect.  Nerve conduction studies showed left ulnar 
neuropathy at the elbow.  Considering the veteran's tolerance 
of pain, he considered the discomfort and numbness to be 
moderate in its severity.  The nerve group that is affected 
is in the direction of ulnar nerve and also in some extent 
over the left shoulder.  It was diagnosed as thoracic 
syndrome after many tests, but no specific findings could be 
found.  The final diagnosis given by previous doctors was 
thoracic outlet syndrome.

On examination, there is no disparity in the size of the arms 
or forearms.  There is no localized wasting of a group of 
muscles on either side.  Neurological examination showed 
normal strength in the upper extremities.  The abnormalities 
in the ulnar nerve are only on electrical nerve conduction 
studies but not on physical examination.  The diagnosis was 
that the veteran's "thoracic outlet syndrome" symptoms were 
more likely than not related to his cervical spine disease 
and also ulnar neuropathy at the elbow.

Based on the evidence of record, the Board finds that the 
veteran's symptoms of numbness in the left upper extremity 
should be rated according to the July 2008 VA examiner's 
opinion.  The Board finds this opinion to be competent and 
adequate because the report indicated the examiner reviewed 
the veteran's medical history, examined the veteran, and 
provided a rationale for his opinion.  The veteran's nerve 
conduction study was considered by this physician.  No other 
opinion of record contemplated this study.

The Board notes that the veteran has been awarded service 
connection for degenerative arthritis of the cervical spine, 
and a 10 percent rating has been assigned for forward flexion 
of the cervical spine to 40 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2008).  Note 1 of that Diagnostic Code 
indicates that VA is to evaluate any associated objective 
neurological abnormalities separately, under the appropriate 
diagnostic code.  The VA examiner indicated that it was the 
veteran's left ulnar nerve and cervical spine disease that 
were causing the veteran's symptoms.  The Board notes that 
the evidence shows the veteran is right-handed.

Diagnostic Code 8513 provides ratings for paralysis of all 
radicular groups of nerves.  Diagnostic Code 8513 provides 
that mild incomplete paralysis is rated 20 percent disabling 
on the minor side; and moderate incomplete paralysis is rated 
30 percent on the minor side.  Diagnostic Code 8613 provides 
a rating for neuritis of all radicular groups of nerves.  
Diagnostic Code 8713 provides a rating for neuralgia of all 
radicular groups of nerves.  

Diagnostic Code 8516 provides ratings for paralysis of the 
ulnar nerve.  Diagnostic Code 8516 provides that mild 
incomplete paralysis is rated 10 percent disabling on the 
minor side; and moderate incomplete paralysis is rated 20 
percent on the minor side.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The RO has rated the disability under Diagnostic Code 8613, 
for neuropathy of all radicular groups.  A 20 percent 
evaluation may be assigned for moderate neuropathy.  However, 
since the veteran is separately rated for carpal tunnel 
syndrome, there would be some overlap.  As such, the Board 
shall consider neuropathy of the ulnar nerve, which 
originates above the carpal tunnel and involves a different 
nerve.

The evidence shows the veteran has neuropathy of the left 
ulnar nerve.  This was found during the July 2005 nerve 
conduction study.  The evidence also shows that the veteran 
has testified that his numbness of the left upper extremity 
occurs only with jogging or walking uphill.  It did not occur 
when he walked on flat ground or when he was not engaging in 
any activity.  Therefore, the Board concludes that the 
veteran's disability warrants a 10 percent evaluation for 
mild incomplete paralysis of the ulnar nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.  By the veteran's own 
statements, he has indicated that his numbness only occurred 
during specific activities.  Furthermore, his neuropathy was 
only demonstrated on nerve conduction study and not on 
physical examination.  

Lastly, the Board has considered the veteran's report that 
the discomfort and numbness are moderate in severity.  
Although competent to report his perception, the Board 
concludes that the objective findings are more probative as 
to the degree of actual disability.

As such, moderate incomplete paralysis is not shown and a 20 
percent rating is not warranted.  Furthermore, the overall 
findings are so slight that if rated under the radicular 
group diagnostic code, he would not warrant a compensable 
evaluation.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  The medical evidence fails to show and 
the veteran has not asserted that he required frequent 
periods of hospitalization for his left ulnar neuropathy.  
There is no indication in the record of such an unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.


ORDER

An evaluation in excess of 20 percent for bilateral 
testicular atrophy with epididymitis is denied.

An evaluation of 10 percent is granted for left ulnar 
neuropathy, subject to the laws and regulations governing the 
payment of VA benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


